IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Roosevelt Holding, LP,                :
                  Appellant           :
                                      :
      v.                              : No. 410 C.D. 2021
                                      : ARGUED: December 13, 2021
Rachelle Sampere, Zoning Officer      :
of West Manchester Township           :

BEFORE:     HONORABLE ANNE E. COVEY, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                          FILED: January 4, 2022

      Currently before us is Appellant Roosevelt Holding, LP’s (Roosevelt) appeal
of two orders issued by the Court of Common Pleas of York County (Common
Pleas), both relating to Roosevelt’s mandamus action against Rachelle Sampere,
Zoning Officer of West Manchester Township (Sampere), through which Roosevelt
sought to compel Sampere to issue a permit to Roosevelt. The first of these orders,
which was docketed on January 19, 2021, denied Roosevelt’s motion for summary
judgment, while the second of these orders, which was docketed on March 18, 2021,
granted Sampere’s motion for summary judgment. Upon review, we vacate
Common Pleas’ orders and remand this matter to the lower tribunal, with
instructions that it dismiss Roosevelt’s lawsuit due to mootness, on account of
Roosevelt having secured the relief it expressly sought through its Complaint.

                                  I. Background
      Roosevelt owns an 18.9-acre, industrially zoned parcel of land that is located
in West Manchester Township (Township) at 413 Zarfoss Road (Property).
Reproduced Record (R.R.) at 8a-9a; Compl. ¶¶3-4. On August 27, 2017, Roosevelt
submitted an application to the Township for an access drive permit, through which
Roosevelt sought approval to build “two separate access driveways—one at the
south end of Zarfoss [Road]—no curb cut and one at the north end of Zarfoss [Road]
with a 100[-foot] curb cut.” R.R. at 136a-38a; Compl. ¶¶6-8. This application related
to Roosevelt’s land development plan, which had previously been approved by the
Township and which authorized Roosevelt to construct “an outdoor trailer storage
facility” on the Property. Compl. ¶5.
      Monica Love, Sampere’s predecessor as the Township’s Zoning and Codes
Enforcement Officer, responded on August 30, 2017, and informed Roosevelt that
the permit had been approved, albeit with a consequent fee of $22,045.90; according
to Love’s email, the vast majority of this fee, $21,960.90, was for stormwater
management and had been calculated based upon the square footage on the Property
that was either paved or covered with stone. R.R. at 140a-41a. Roosevelt then asked
the Township to identify the legal authority under which it had assessed this fee. Id.
at 133a. At first, the Township claimed that the fee was authorized under its
Floodplain Ordinance, even though the Property is not in a floodplain, after which it
pivoted to stating that the fee had been charged because what Roosevelt had sought
was actually a building permit, rather than an access drive permit. Id. at 29a-30a,
32a-34a; Compl. ¶¶13-17.
      On February 2, 2018, Roosevelt attempted to pay the Township $85 for the
zoning permit, representing the total permit cost minus the stormwater management
assessment, and thereafter began constructing the access drives on the Property. Id.
at 171a; Compl. ¶10. Roosevelt then filed a mandamus action in Common Pleas on
February 2, 2018; therein, Roosevelt argued that the Township had no legal basis for



                                          2
levying a stormwater management fee in this situation and, as such, that Sampere
had a nondiscretionary, ministerial duty to issue an access drive permit upon
Roosevelt’s payment of $85. See Compl. ¶¶13-25. Accordingly, Roosevelt sought a
judgment against Sampere that would compel her to issue the permit and to pay
Roosevelt’s legal costs. Id., Wherefore Clause.
      On February 12, 2018, Sampere issued a stop work order, which commanded
Roosevelt to cease all construction activities until it had paid all of the assessed fee
and had obtained its desired permit. R.R. at 52a. Roosevelt responded by paying the
fee in full, albeit under protest, and was consequently granted its desired permit. Id.
at 171a; Roosevelt’s Br. at 16. Despite this change in circumstances, Roosevelt
neither withdrew its then-pending mandamus action, nor filed an amended complaint
with additional averments of fact, legal arguments, or requests for relief.
      Both parties subsequently filed respective motions for summary judgment. On
September 16, 2020, Roosevelt filed its motion, in which it argued that it was entitled
to judgment in its favor as a matter of law on three bases: first, no Township
ordinance authorized the levying of a stormwater management fee against
Roosevelt, regardless of whether Roosevelt’s desired permit was deemed to be an
access drive permit or a building permit; second, though the Township had
established a stormwater management fee schedule via resolution, nothing in that
resolution conditioned the issuance of access drive permits or building permits upon
payment of such a fee; and third, even in the absence of these legal deficiencies, it
remained that the stormwater management fee was improper, because the assessed
amount bore no relationship to the cost borne by the Township for issuing the permit.
R.R. at 128a-31a, 165a-69a. Accordingly, Roosevelt requested that Common Pleas’
judgment take the form of a writ of mandamus compelling Sampere to reimburse the



                                           3
$21,960.90 stormwater management fee Roosevelt had paid for its permit, plus
interest. Id. at 131a-32a. Separately, on January 15, 2021, Sampere filed her motion,
in which she argued that Roosevelt’s action had been rendered moot by its payment
of the assessed fees coupled with her issuance of the permit and, assuming that the
case was not now moot, the assessed stormwater management fee was legally
authorized and, in addition, was reasonable in light of the parameters of Roosevelt’s
proposed development. Id. at 247a-50a, 252a-56a.
      Common Pleas denied Roosevelt’s motion on January 19, 2021. In its attached
memorandum opinion, Common Pleas explained that Roosevelt was not entitled to
summary judgment for several reasons: first, as a matter of law, the construction
work Roosevelt proposed to do on the Property required both an access drive permit
and a building permit; second, the Township was authorized via ordinance and
resolution to levy stormwater management fees against applicants for such permits;
and third, the assessed fee bore a sufficient relationship not just to the Township’s
costs for issuing these permits, but also to the Township’s costs for dealing with the
additional stormwater runoff that would be caused by development of the Property.
Common Pleas Op., 1/19/21, at 3-8. Roosevelt moved for reconsideration of this
decision, but Common Pleas denied this request via an order docketed on February
5, 2021. R.R. at 280a.
      By contrast, Common Pleas granted Sampere’s motion on March 18, 2021. In
doing so, Common Pleas agreed with both of Sampere’s aforementioned arguments.
Common Pleas Op., 3/18/21, at 3-5. Additionally, Common Pleas held that
Roosevelt was barred by both collateral estoppel and res judicata from challenging
Common Pleas’ rulings regarding the legality of the assessed stormwater




                                          4
management fee, due to Roosevelt’s failure to appeal Common Pleas’ denial of
Roosevelt’s motion for reconsideration. Id. at 5.
       This appeal, which pertains to Common Pleas’ rulings regarding both motions
for summary judgment, followed shortly thereafter.
                                       II. Discussion
       While Roosevelt raises a number of issues for our consideration,1 we need
only address the question of whether Roosevelt’s action has been rendered moot in
order to dispose of its appeal. “It is well settled that the courts do not render decisions
in the abstract or offer purely advisory opinions [and, as such, j]udicial intervention
is appropriate only where the underlying controversy is real and concrete, rather than
abstract.” Harris v. Rendell, 982 A.2d 1030, 1035 (Pa. Cmwlth. 2009) (internal
citations and quotation marks omitted). In keeping with this bedrock principle,
              [t]he doctrine of mootness requires that an actual case or
              controversy be in existence “at all stages of review, not
              merely at the time the complaint is filed.” In re Gross, . . .
              382 A.2d 116, 119 ([Pa.] 1978). This Court has stated that
              an actual case or controversy is found where the following
              exist:
                     (1) a legal controversy that is real and not
                     hypothetical, (2) a legal controversy that affects an
                     individual in a concrete manner so as to provide the
                     factual predicate for a reasoned adjudication, and
                     (3) a legal controversy with sufficiently adverse

       1
          In addition to contesting the mootness of its mandamus action, Roosevelt argues: (1)
Common Pleas erroneously determined at the summary judgment stage that Roosevelt had sought
a building permit; (2) Common Pleas improperly concluded that the Township was legally
authorized to assess a stormwater management fee against Roosevelt; (3) Common Pleas erred by
determining at the summary judgment stage that the assessed stormwater management fee bore a
relationship to the expenses incurred by the Township in relation to issuing and supervising the
desired permit; and (4) Common Pleas committed an error of law by ruling that Roosevelt was
barred by collateral estoppel and res judicata from making arguments in opposition to Sampere’s
motion for summary judgment that it had already raised in support of its own motion for summary
judgment. Roosevelt’s Br. at 7-14, 16-17.


                                               5
                   parties so as to sharpen the issues for judicial
                   resolution. A controversy must continue through all
                   stages of judicial proceedings, trial and appellate,
                   and the parties must continue to have a ‘personal
                   stake in the outcome’ of the lawsuit. Courts will not
                   enter judgments or decrees to which no effect can
                   be given.
             Clinkscale v. Dep’t of Pub. Welfare, 101 A.3d 137, 139
             (Pa. Cmwlth. 2014) (quoting Mistich v. Pa. Bd. of Prob. &
             Parole, 863 A.2d 116, 119 (Pa. Cmwlth. 2004)).
Driscoll v. Zoning Bd. of Adjustment of City of Philadelphia, 201 A.3d 265, 268-69
(Pa. Cmwlth. 2018). “[A] legal question can become moot on appeal as a result of
an intervening change in the facts of the case. . . . Similarly, an issue can become
moot due to an intervening change in the applicable law.” Gross, 382 A.2d at 119-
20; accord Zemprelli v. Thornburgh, 466 A.2d 1123, 1124 (Pa. Cmwlth. 1983)
(“Intervening changes in the factual matrix of a pending case, which eliminate an
actual controversy and make it impossible for the requested relief to be granted,
render a legal question moot.”).
      In this instance, Roosevelt’s own conduct rendered its lawsuit moot, thereby
depriving us, and Common Pleas, of the ability to rule on this matter’s merits. As
already noted, Roosevelt alleged in its Complaint that, first, the Township was
without legal authority to assess a stormwater management fee in relation to
Roosevelt’s desired access drive permit and, second, that Sampere had a consequent,
nondiscretionary duty to issue the permit for $85. Compl. ¶¶13-25. Consequently,
Roosevelt sought a court order directing Sampere to issue that permit. Id., Wherefore
Clause. Days after filing its Complaint, however, Roosevelt paid the full amount of
the assessed permit fee, including the portion pertaining to stormwater management,
and received the permit. See R.R. at 171a; Roosevelt’s Br. at 16. This step rendered




                                         6
Roosevelt’s mandamus action moot, as the only relief it had asked for was a
judgment directing Sampere to issue that very permit.
      It bears mentioning that there are exceptions to the mootness doctrine, all of
which fall into three broad categories. First, we may rule upon an otherwise moot
matter in instances where “the conduct complained of is capable of repetition yet
likely to evade judicial review[.]” Mistich, 863 A.2d at 119. Second, we are able to
do so when “the case involves issues of great public importance[.]” Id. Finally, we
can elect to address the substantive merits of such a matter in the event “one party
will suffer a detriment in the absence of a court determination.” Id.
      Roosevelt, however, does not assert that any of these exceptions apply here
and instead maintains that this matter is not actually moot, as well as that an active
case or controversy still exists, due to Sampere’s putatively illegal assessment of the
stormwater management fee. Roosevelt’s Br. at 15-16. In doing so, Roosevelt
contends that the mere fact it has secured its desired permit is of no moment, due to
the fact that it had to pay this fee in order to secure the permit and, consequently,
that it “is nonetheless entitled to a refund of the $21,960.90 that was wrongfully
assessed, plus interest.” Id. Roosevelt directs our attention to three cases, which it
believes support its position that it can continue to pursue its mandamus action in
order to recover such monetary damages: McNaughton Company v. Witmer, 613
A.2d 104 (Pa. Cmwlth. 1992); City of Pittsburgh v. Pennsylvania Department of
Transportation, 416 A.2d 461 (Pa. 1980); and Alberts v. Garofalo, 142 A.2d 280
(Pa. 1958). See Roosevelt’s Br. at 15-16.
      We are unpersuaded by Roosevelt’s argument on this point, as it misconstrues
the details and applicability of each of these cases. In McNaughton, a construction
company filed a mandamus action, through which it sought mandamus relief to



                                            7
compel a municipality to issue certain land development-related permits, as well as
“such other relief as is deemed necessary and appropriate under the circumstances.”
613 A.2d at 105-06. The municipality subsequently granted the desired permits, but
the company continued to pursue its action in order to recover delay damages. Id. at
106. On appeal, we ruled that the company’s sought-after damages fell within the
ambit of its broad request for “such other relief[,]” as well as that the municipality’s
issuance of the desired permits did not render moot the company’s demand for
damages.2 Id. In City of Pittsburgh, the City filed a mandamus action in our original
jurisdiction, through which it sought to compel the Department of Transportation
(Department) to abide by an order issued by the Pennsylvania Public Utility
Commission that directed the Department to reimburse the City for certain
expenditures relating to emergency demolition and reconstruction of a bridge. 416
A.2d at 462-63. The Department then tendered the assessed amount to the City
during the pendency of the action, but refused to pay any interest on the principal
for the time period between the Commission’s order and the Department’s payment
to the City. Id. at 463. We subsequently granted the City’s motion for judgment on
the pleadings, thereby holding that the Department was legally obligated to pay the
City such interest. Id. The Department then appealed to the Supreme Court and, of
relevance to the matter currently before us, argued that its payment to the City of the
principal owed mooted the City’s mandamus action and deprived our Court of the
ability to award interest. Id. at 464. The Supreme Court disagreed with the
Department, concluding that the Department’s payment “did not act to render the
[City’s] entire cause of action moot . . . [and could not enable the Department] to

       2
        We ultimately affirmed the trial court’s granting of summary judgment in favor of the
municipality, due to our conclusion that the construction company had not been entitled to
mandamus relief. See McNaughton, 613 A.2d at 106-08.


                                             8
escape its obligation to pay interest [simply] because it tendered the principal sum
due after the City initiated this lawsuit.” Id. Finally, in Alberts, a “supervising
principal” was suspended when the directors of the school district that employed him
abolished the position which he held. 142 A.2d at 281. Alberts then filed suit against
the school district and its directors, seeking mandamus relief restoring him to his
former position, as well as awarding back pay for the period during which he was
suspended. Id. The Court of Common Pleas of Fayette County dismissed Alberts’
complaint, but the defendants nevertheless reinstated Alberts as the school district’s
supervising principal, albeit without compensating for the wages he had not been
paid during his suspension. Id. On appeal, our Supreme Court concluded in relevant
part that Alberts’ restoration had not fully mooted his mandamus action, reasoning
that “[d]efendants cannot defeat plaintiff’s claim for damages by complying with his
demand for reinstatement to his position after this action of mandamus was brought.”
Id.
       Thus, this matter has two clear and salient differences from the ones
approvingly referenced by Roosevelt, which render Alberts, City of Pittsburgh, and
McNaughton inapposite. First, the damages sought by Roosevelt were effectively
created by Roosevelt itself, when it elected to tender the full amount of assessed
stormwater management fees despite having already filed suit against the
Township.3 Second, and more importantly, Roosevelt neither expressly sought
monetary damages through its complaint, nor requested broad-enough relief therein,
such that the request could reasonably be interpreted as encompassing a demand for



       3
         Theoretically, Roosevelt could have followed the course charted by the plaintiff in
McNaughton, by seeking to compel Sampere via mandamus to issue the permit and, in addition,
requesting damages for the financial harm caused by the putatively unlawful permitting delay.


                                             9
damages. Therefore, under these circumstances, there is no additional, sought-after
relief that a court may provide to Roosevelt in relation to its current lawsuit.
                                   III. Conclusion
      In accordance with the foregoing, we vacate Common Pleas’ January 19, 2021
and March 18, 2021 orders. Furthermore, we remand this matter to Common Pleas
and instruct the lower court to dismiss Roosevelt’s mandamus action on the basis of
mootness.

                                        __________________________________
                                        ELLEN CEISLER, Judge




                                          10
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Roosevelt Holding, LP,              :
                  Appellant         :
                                    :
      v.                            : No. 410 C.D. 2021
                                    :
Rachelle Sampere, Zoning Officer    :
of West Manchester Township         :



                                   ORDER


      AND NOW, this 4th day of January, 2022, it is hereby ORDERED that the
Court of Common Pleas of York County’s (Common Pleas) orders, docketed
respectively on January 19, 2021, and March 18, 2021, are VACATED. It is
FURTHER ORDERED that this matter is REMANDED to Common Pleas, with
instructions to dismiss Appellant Roosevelt Holding, LP’s mandamus action due to
its mootness.
      Jurisdiction relinquished.

                                    __________________________________
                                    ELLEN CEISLER, Judge